UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6023


PATRICK TIMOTHY JEFFERS,

                Plaintiff – Appellant,

          v.

PERRY T. LYONS, JR., Police Investigator; AUSTIN MOON,
Middlesex County, Va. Police Officer; DREW BLAKE, Middlesex
County, Va. Police Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:14-cv-01390-AJT-TCB)


Submitted:   May 28, 2015                    Decided:   June 2, 2015


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished
per curiam opinion.


Patrick Timothy Jeffers, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Patrick         Timothy     Jeffers          appeals       the     district    court’s

dismissal of his 42 U.S.C. § 1983 (2012) complaint.                                   Jeffers

claims on appeal that the district court erred in finding his

Fourth Amendment claim barred by collateral estoppel. 1                              He also

challenges        the    court’s       decision      not     to    exercise      supplemental

jurisdiction over his state law claims.                             We affirm in part,

vacate in part, and remand for further proceedings.

       Jeffers         alleged        that     three        Virginia      police     officers

conducted a warrantless search of his home, which led to his

arrest for possession of child pornography.                               Jeffers moved in

state court to suppress the seized evidence on Fourth Amendment

grounds.          Although      the    Virginia        court      held,    during    criminal

proceedings, that the officers should have obtained a warrant,

it denied Jeffers’ suppression motion, finding that the officers

had    acted      in     good    faith.         Jeffers        pleaded      guilty    and    is

currently serving a state prison sentence.

       Jeffers         filed    this     § 1983        action      seeking       damages    for

alleged         violations       of     the     Fourth,        Fifth,      and     Fourteenth

Amendments,        and    asserting          related    tort      claims    under    Virginia

law.       The district court determined that collateral estoppel


       1
           We    grant    Jeffers’       motion        to   file    an    amended    informal
brief.



                                                2
barred   Jeffers’    Fourth     Amendment      claim     because       the    state

criminal court had denied his motion to suppress.                  The district

court also held that Jeffers had failed to state a Fifth or

Fourteenth Amendment claim. 2         In the absence of a federal claim,

the court declined to exercise supplemental jurisdiction over

Jeffers’ state law claims.

     Although   collateral      estoppel     can   bar   a    § 1983    plaintiff

from relitigating a Fourth Amendment claim that a state criminal

court decided against him, see Allen v. McCurry, 449 U.S. 90,

102-04   (1980),    we   look    to    Virginia    law       to   determine     the

preclusive effect of the Virginia court’s judgment.                      Heck v.

Humphrey, 512 U.S. 477, 480 n.2 (1994); see 28 U.S.C. § 1738

(2012); Allen, 449 U.S. at 96.             “In Virginia, the settled rule

is that ‘a judgment of conviction or acquittal in a criminal

prosecution does not establish in a subsequent civil action the

truth of the facts on which it was rendered’ and ‘such judgment

of conviction or acquittal is not admissible in evidence’ in the

civil case.”    Selected Risks Ins. Co. v. Dean, 355 S.E.2d 579,

579 (Va. 1987) (quoting Smith v. New Dixie Lines, Inc., 111
S.E.2d 434, 438 (Va. 1959)); see also Kane v. Hargis, 987 F.2d
2
       Because Jeffers does not challenge this portion of the
district court’s ruling in his amended informal brief, he has
forfeited appellate review of these claims.   See 4th Cir. R.
34(b).



                                       3
1005,   1008     (4th   Cir.   1993)       (recognizing    this     rule);    United

States v. Turner, 933 F.2d 240, 243 n.2 (4th Cir. 1991) (same).

     Because Jeffers’ criminal judgment would have no preclusive

effect in a subsequent civil matter in a Virginia court, it can

have no such effect in federal court.                 Accordingly, we conclude

that the Virginia court’s denial of Jeffers’ motion to suppress

does not collaterally estop him from raising a Fourth Amendment

claim for damages in a § 1983 action.

     We    therefore     vacate      the    district     court’s    dismissal       of

Jeffers’     Fourth     Amendment         claim   and     remand     for     further

proceedings.      We further vacate the dismissal of Jeffers’ state

law claims and remand for the district court’s consideration of

whether    the    exercise     of    supplemental       jurisdiction       would   be

appropriate.      See 28 U.S.C. § 1367 (2012).              Finally, we affirm

the remainder of the district court’s judgment.                       We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in     the   materials     before    this   court     and

argument would not aid the decisional process.

                                                                 AFFIRMED IN PART,
                                                                  VACATED IN PART,
                                                                      AND REMANDED




                                           4